ACCEPTED
                                                                                       06-14-00097-CR
                                                                             SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                 12/29/2014 3:43:27 PM
                                                                                       DEBBIE AUTREY
                                                                                                CLERK



                             NO. 06-14-00097-CR
                                                                      FILED IN
                                                               6th COURT OF APPEALS
STATE OF TEXAS                            §    IN THE            TEXARKANA, TEXAS
                                          §                    12/29/2014 3:43:27 PM
VS.                                       §    6th COURT            DEBBIE AUTREY
                                          §                             Clerk
WILLIE FRANK JACKSON                      §    OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Willie Frank Jackson, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 354TH Judicial District Court of Hunt

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Willie Frank

Jackson, and numbered 29,295.

      3.    Appellant was convicted of Aggravated Robbery, with a Deadly

Weapon.

      4.    Appellant was assessed a sentence of 90 years on May 14, 2014.

      5.    Notice of appeal was given on May 14, 2014.

      6.    The clerk's record was filed on September 10, 2014; the reporter's
record was filed on November 25, 2014.

        7.    The appellate brief is presently due on December 29, 2014.

        8.    Appellant requests an extension of time of 30 days from the present

date.

        9.    No extension to file the brief has been received in this cause.

        10.   Defendant is currently incarcerated.

        11.   Appellant relies on the following facts as good cause for the requested

extension:

        Appellant’s attorney, Jason A. Duff has begun a review the several volumes in

the reporters record as well as the clerks record the record; but, Appellant’s counsel

requests additional time to sufficiently develop the arguments material to the brief.

        Additionally, Counsel was on vacation from the afternoon of December 24,

2014 through December 28, 2014.

        Counsel is also appointed in:

        Garza v. State Appellate Cause numbers 06-14-00088-CR through

06-14-00093, and filed multiple briefs relating to that case December 22, 2014,

        Counsel is appointed in Semaj Milan Yrnah Smith v. State, Appellate Cause

No. 06-14-00158-CR and filed a brief on December 23, 2014,

        Young v. State Appellate Cause number 06-14-00086-CR with a brief also due

on December 29, 2014,
      Donny Joe Curry v. State Appellate Cause numbers 06-14-00139-CR thru

06-14-00142-CR with a brief due December 29, 2014.

      Bennett v. State Cause number 06-14-00050-CR where Appellant’s attorney

filed a brief on November 17, 2014 and is awaiting Appellee’s brief,

      AND

      Grubbs     v.   State   Appellate   Cause   numbers    06-14-00116-CR      &

06-14-00117-CR and is awaiting the Reporter’s record.

      Appellant counsel’s represented his client at trial in Cause No. CC1400383

Jim Lee Odom v. Troy Morrison in County Court at Law No. 2 of Hunt County

Texas on December 16, 2014

      Then counsel participated settlement conferences in Cause No. 80,433 ITIO

of L.W. and Cause No. 80219, ITIO M.S. E.S and B.M. on December 2, 2014. After

the parties failed to reach a settlement in Cause No. 80219, ITIO M.S. E.S and B.M.

on December 2, 2014, the trial court ordered the parties back to another conference

on December 23, 2014.

             Counsel prepared for and represented his clients in an Adversarial

hearings in Hunt County Child Protection Court for Northeast Texas #2 on

December 3, 2014 in Cause No. 81,304 In the Interest of TH & Z.H., Children, as

well as a Final Hearing in Cause No. 80,139 In the Interest of D.B., a Child in the

196th Judicial District among several others.
      Counsel prepared for and represented his clients in an Adversarial hearing in

Cause No. 81,304 In the Interest of T.H. &Z.H., Children on December 18, 2014.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such other

and further relief as the Court may deem appropriate.

                                      Respectfully submitted,

                                      Jason A. Duff
                                      2615 Lee St
                                      P.O. Box 11
                                      Greenville, TX 75403
                                      Tel: 903.455.1991
                                      Fax: 903.455.1417



                                      By:   /s/ Jason A. Duff
                                        Jason A. Duff
                                        State Bar No. 24059696
                                        jasonaduff@hotmail.com
                                        Attorney for Willie Frank Jackson
                         CERTIFICATE OF SERVICE

      This is to certify that on December 29, 2014, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office, Hunt

County, by electronic filing system.



                                          /s/ Jason A. Duff
                                       Jason A. Duff